Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 11/30/2020.
Claims 1-20 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim 1 is directed to a statutory category, because a series of steps, responsive to receiving a new production task…, selecting,… one or more equipment …, and creating,… an orchestration service, wherein the orchestration service collaborates the one or more equipment and the one or more software containers satisfies the requirements of a process.
The claim recites a method of responsive to receiving a new production task, … one or more production requirements into an Artificial Intelligence (AI) engine; selecting, … one or more equipment and one or more software containers based on the AI engine; and creating, … an orchestration service, wherein the orchestration service collaborates the one or more equipment and the one or more software containers. In other words, the claimed method simply describes the concept of receiving the task request, selecting equipment and software using AI engine and creating a service to collaborate with the equipment. The steps of, responsive to receiving a new production task…, selecting,… one or more equipment …, and creating,… an orchestration service, wherein the orchestration service collaborates the one or more equipment and the one or more software containers merely employs a concept that is similar to the concepts involving human activity relating to commercial practices (e.g., hedging in Bilski) that have been found by the courts to be abstract ideas. The claim is directed to an abstract idea. 
The claim has additional limitations to the abstract idea such as by one or more computer processors.  Having one or more computer processors the limitations as a combination, the claim simply instructs the practitioner to implement the concept of using one or more computer processors, conventional activity specified at a high level of generality in a particular technological environment. When viewed either as individual limitations or as an ordered combination, the claim as a whole does not add significantly more to the abstract idea of responsive to receiving a new production task…, selecting,… one or more equipment …, and creating,… an orchestration service, wherein the orchestration service collaborates the one or more equipment and the one or more software containers. The claim is not patent eligible.
Claims 2-7, the claims do not remedy claim 1 and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.
Claims 8 is/are the program product claim corresponding to method claims 1 above, and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.
Claims 9-14, the claims do not remedy claim 8 and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.
Claims 15 is/are the system claim corresponding to method claim 1 and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.
Claims 16-20, the claims do not remedy claim 15 and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 8, 11, 13, 15, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 20160067864 to Mullan et al.
Per claim 1:
Mullan discloses:
1. A computer-implemented method for factory automation, the computer-implemented method comprising: 
responsive to receiving a new production task, inputting, by one or more computer processors (Paragraph [0015] “transmit and receive data, for instance to send the data streams to other systems in the architecture 100”), one or more production requirements into an Artificial Intelligence (AI) engine (Paragraph [0015,0017] “data streams characterizing the deployment environment 102… current task status, joint parameters, current camera video and audio …the data streams are communicated to the other systems, including to the DIaaS system 108” note here that the deployment environment may be any industrial environment, such as a manufacturing assembly line, industrial materials processing plant, or factory inventory area, see Paragraph [0022]); 
selecting, by the one or more computer processors, one or more equipment and one or more software containers based on the AI engine (Paragraph [0038] “the system 300 compares the environmental characteristics to a device ontology model for the selected device (410) and responsively identifies a specific device intelligence package for controlling the selected device given the change in the operating environment (412)”); and 
creating, by the one or more computer processors, an orchestration service, wherein the orchestration service collaborates the one or more equipment and the one or more software containers (Paragraph [0040] “a device intelligence package may implement a robot motion planning package, and the robot motion control package may include a series of actions for the selected device to execute to complete a robot motion task”).

Per claim 4:
Mullan discloses:
4. The computer-implemented method of claim 1, further comprising: creating, by the one or more computer processors, a context service, wherein the context service maintains a spatial context and a temporal context for each equipment of the one or more equipment (Paragraph [0048] “device intelligence packages are developed not only by specific robotic manufacturers… different platforms may perform different tasks in different locations with interaction, control, and coordination performed by the system 300. The device intelligence package library provides one mechanism for developers to instantiate intelligence slices for devices, and expose the slices as a service to robotic platforms (e.g., multiple assembly lines owned by a manufacturer) subscribed to the system 300”).

Per claim 6:
6. The computer-implemented method of claim 1, wherein selecting the one or more equipment and the one or more software containers based on the AI engine further comprises: 
selecting, by the one or more computer processors, a specific equipment from the one or more equipment, wherein the specific equipment is selected based on the production requirements and one or more attached sensors (Paragraph [0023] “FIG. 2 includes four robots 204, 206, 208, and 210, WiFi access points 212 and 214, and environmental sensors 216, 218, 220, and 222”; Paragraph [0022] “deployment environment 200 may be any industrial environment, such as a manufacturing assembly line, industrial materials processing plant, or factory inventory area”); and 
determining, by the one or more computer processors, a specific version of one software container of the one or more software containers, wherein the specific version of one software container is determined by a physical location of the specific equipment (Paragraph [0023] “robots 204, 206, 208, and 210 communicate over a network 228, through which the robots 204, 206, 208, and 210 receive control data, e.g., the control data 134 from external systems and access the external systems to, e.g., obtain device intelligence package (i.e., a specific version of one software), access environment maps (i.e., a physical location), obtain policy metadata, and otherwise interact externally to the deployment location 200”).


Claims 8, 11 and 13 is/are the medium/product claim corresponding to method claims 1, 4 and 6 respectively, and rejected under the same rational set forth in connection with the rejection of claims 1, 4 and 6 respectively, as noted above.

Claims 15, 18 and 20 is/are the apparatus/system claim corresponding to method claims 1, 4 and 6 respectively, and rejected under the same rational set forth in connection with the rejection of claims 1, 4 and 6 respectively, as noted above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20160067864 to Mullan et al. in view of USPN 20210157312 to Cella et al.
Per claim 7:
The rejection of claim 1 is incorporated and further, Mullan does not explicitly discloses an AI-based automatic calibration procedure, wherein the AI-based automatic calibration procedure calibrates a set of local spatial-temporal coordinates between a plurality of the one or more equipment.
However, Cella discloses in an analogous computer system an AI-based automatic calibration procedure, wherein the AI-based automatic calibration procedure calibrates a set of local spatial-temporal coordinates between a plurality of the one or more equipment (Paragraph [1118] “storage of calibration data with a maintenance history on-board card set, a rapid route creation capability using hierarchical templates, intelligent management of data collection bands, and/or a neural net expert system using intelligent management of data collection bands”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of an AI-based automatic calibration procedure, wherein the AI-based automatic calibration procedure calibrates a set of local spatial-temporal coordinates between a plurality of the one or more equipment as taught by Cella into the method of a system architecture for configuration of on-site devices, such as robots, including optimization for monitoring and control of resources to facilitate enhanced functionality as taught by Mullan. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of an AI-based automatic calibration procedure, wherein the AI-based automatic calibration procedure calibrates a set of local spatial-temporal coordinates between a plurality of the one or more equipment to provide an efficient technique to calibrate equipment so that so that maintenance, service and repair operations can occur seamlessly, with minimal disruption as suggested by Cella (paragraph [0019]).
  
Claims 14 is/are the medium/product claim corresponding to method claims 7 and rejected under the same rational set forth in connection with the rejection of claims 7 as noted above.

Allowable Subject Matter
Claim 2, 5, 9, 12, 16 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In addition, Claims 3, 10 and 17 are objected by virtue of their respective dependencies on claims 2, 9 and 16 respectively. Note, in order for the claims to be in condition for allowance, applicants must overcome the 101 rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
USPN 20180043532 discloses Embodiments for assigning tasks to a robot device by a processor. A target region may be selected from a displayed image of an image capturing device. One or more tasks may be defined according to a plurality of objects displayed within the target region such that the defined one or more tasks are arranged according to a task workflow. The defined one or more tasks may be communicated to a self-directed device thereby assigning the self-directed robot to perform the defined one or more tasks according to the task workflow.

USPN 20190155659 discloses A method and system for improving shared hardware and software resource system is provided. The method includes detecting and registering an Internet of things (TOT) device connected to a network. Hardware/software resources and sensors associated with hardware and software operations executed by the IOT device are identified and all available data and associated metadata associated with the hardware/software resources and the sensors are stored in a database. Additional available hardware/software resources and sensors associated with a plurality of IOT devices connected to the network are displayed and a command signal for assigning a specified hardware/software resource or sensor to the TOT device is executed. A network identification code associated with a location of the specified hardware/software resource or sensor is retrieved and enabled with respect to said TOT device.

USPN 20170039506 discloses A method and system for work management with respect to delivery of IT services is provided. The method includes identifying via a plurality of integrated computer sensor devices within a work management computing system, work types associated with computer based work functions executed by multiple work execution computing systems connected to a work management computing system. Specified work functions of the computer based work functions are defined and multiple interfaces connected between the multiple work execution computing systems and the work management computing system are identified. Groups of the specified work functions are consolidated based on associated work types and each group is modified based on update data. Resources associated with execution of each group are optimized and resource staffing plan associated with resources is generated.

Saez, Miguel, et al. "Real-time manufacturing machine and system performance monitoring using internet of things." 
Hussein, AbdelRahman H. "Internet of things (IOT): Research challenges and future applications." 
Madakam, Somayya. "Internet of things: smart things." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satish Rampuria/Primary Examiner, Art Unit 2193